               Case 2:20-cr-00222-RAJ Document 65 Filed 04/15/21 Page 1 of 1




 1                                                                                          Judge Jones
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                              NO. CR20-222RAJ
10
                               Plaintiff
11                                                           ORDER TO SEAL
                         v.                                  UNITED STATES’
12
                                                             RESPONSE TO MOTION
13    JASON DESIMAS,
                                                             FOR TEMPORARY RELEASE
                               Defendant.
14
15
            Based upon the motion of the United States, it is HEREBY ORDERED that the
16
     United States’s Response in Opposition to Defendant Jason DeSimas’s Motion for
17
     Temporary Release to Attend Service be FILED UNDER SEAL to maintain privacy and
18
     confidentiality of personal sensitive matters referenced in DeSimas’s Motion. The
19
     government’s Response is not permitted to be made publicly available.
20
            DATED this 15th day of April, 2021.
21
22
23
                                                    A
                                                    RICHARD A. JONES
24                                                  United States District Court Judge
     Presented by:
25
26 s/Ye-Ting Woo
   Assistant United States Attorney
27
28
      Order to Seal - 1                                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      United States v. Jason DeSimas, CR20-222RAJ
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
